Citation Nr: 1815026	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits based on the Veteran's incarceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination by the Committee on Waivers and Compromise (Committee) issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the Veteran's request for a waiver of recovery of overpayment in the amount of $29,410.80.  The Veteran appealed the denial in this decision, and the matters are now before the Board. 

The case was remanded in January 2013 and November 2015 for additional development.

In a November 2015 decision, the Board found that overpayment of VA compensation benefits in the amount of $29,410.80 was properly created.  The Veteran filed a motion for reconsideration in November 2015.  The motion was denied in February 2016.   

The issue of entitlement to an earlier effective date for service connection for PTSD has been raised by the record in July 2016 and November 2016 statements, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has appealed the denial of a waiver of recovery of overpayment of benefits in the amount of $29,410.80.  He asserts that these VA funds were stolen from his bank account by two individuals acting as his former powers of attorney while he was incarcerated.

The Veteran has not submitted any documentation supporting this claim.  However in an October 2008 correspondence, he provided the name and contact information of K.O., Jr., a special agent accountant with the Virginia State Police and indicated that Mr. K.O. was participating in the investigation.   

He also submitted a June 2009 response letter from the Virginia Department of State Police denying his Freedom of Information Act Request.  The AOJ did not attempt to verify the Veteran's assertions that the funds were stolen.  As the information would be material to the Veteran's request for waiver of overpayment, the case should be remanded in an effort to obtain any records related to the reported investigation.    

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide details regarding the reported theft including, but not limited to, the names of the individuals (i.e. the two individuals given Power of Attorney) accused of stealing the funds.   

2.  After the above development, the RO should contact the Virginia Police Department and/or any appropriate records depository in an attempt to obtain records pertaining to any the alleged investigation.  

3.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






